Filed electronically with the Securities and Exchange Commission on August 13, 2015 File No.033-86070 File No.811-08606 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 |X| Pre-Effective Amendment No || Post-Effective Amendment No.40 |X| and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 |X| Amendment No. 42 DEUTSCHE TARGET DATE SERIES (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number, including Area Code: (617) 295-1000 John Millette Vice President and Secretary One Beacon Street, Boston MA02108 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): || Immediately upon filing pursuant to paragraph (b) | X | On September 16, 2015 pursuant to paragraph (b) || 60 days after filing pursuant to paragraph (a)(1) || On pursuant to paragraph (a)(1) || 75 days after filing pursuant to paragraph (a)(2) || On pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: | X | This post-effective amendment designates a new effective date for a previously filed post-effective amendment EXPLANTORY NOTE This Post-Effective Amendment relates solely to the following series and classes of the Registrant: ● Deutsche LifeCompass 2015 Fund – Classes A, B, C and S ● Deutsche LifeCompass 2020 Fund – Classes A, B, C and S ● Deutsche LifeCompass 2030 Fund – Classes A, B, C and S This Post-Effective Amendment No. 40 to the Registration Statement on Form N-1A for Deutsche Target Date Series (the “Trust”) is being filed pursuant to paragraph (b)(1)(iii) of Rule 485 under the Securities Act of 1933, as amended (the “1933 Act”), solely for the purpose of delaying until September 16, 2015 the effectiveness of Post-Effective Amendment No. 39 to the Trust’s Registration Statement, which such Amendment was filed with the Securities and Exchange Commission on June 18, 2015 (Accession No. 0000088053-15-000632) pursuant to paragraph (a)(1) of Rule 485 under the 1933 Act, with a proposed effective date of August 17, 2015. PART A – PROSPECTUS The Prospectus for Deutsche LifeCompass 2015 Fund, Deutsche LifeCompass 2020 Fund and Deutsche LifeCompass 2030 Fund, each a series of the Trust, is incorporated by reference to Part A of Post-Effective Amendment No. 39 to the Trust’s Registration Statement filed on June 18, 2015 (Accession No. 0000088053-15-000632). PART B – STATEMENT OF ADDITIONAL INFORMATION The Statement of Additional Information for Deutsche LifeCompass 2015 Fund, Deutsche LifeCompass 2020 Fund and Deutsche LifeCompass 2030 Fund, each a series of the Trust, is incorporated by reference to Part B of Post-Effective Amendment No. 39 to the Trust’s Registration Statement filed on June 18, 2015 (Accession No. 0000088053-15-000632). PART C The Part C for Deutsche LifeCompass 2015 Fund, Deutsche LifeCompass 2020 Fund and Deutsche LifeCompass 2030 Fund, each a series of the Trust, is incorporated by reference to Part C of Post-Effective Amendment No. 39 to the Trust’s Registration Statement filed on June 18, 2015 (Accession No. 0000088053-15-000632). This Post-Effective Amendment is not intended to update or amend any other Prospectuses or Statements of Additional Information of the Registrant’s other series or classes. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this amendment to its Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized, in the City of New York and the State of New York on the 10th day of August 2015. DEUTSCHE TARGET DATE SERIES By: /s/Brian E. Binder Brian E. Binder* President Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated: SIGNATURE TITLE DATE /s/Brian E. Binder Brian E. Binder* President August 10, 2015 /s/Paul H. Schubert Paul H. Schubert Chief Financial Officer and Treasurer August 10, 2015 /s/John W. Ballantine John W. Ballantine* Trustee August 10, 2015 /s/Henry P. Becton, Jr. Henry P. Becton, Jr.* Trustee August 10, 2015 /s/Dawn-Marie Driscoll Dawn-Marie Driscoll* Trustee August 10, 2015 /s/Keith R. Fox Keith R. Fox* Trustee August 10, 2015 /s/Paul K. Freeman Paul K. Freeman* Trustee August 10, 2015 /s/Kenneth C. Froewiss Kenneth C. Froewiss* Chairperson and Trustee August 10, 2015 /s/Richard J. Herring Richard J. Herring* Trustee August 10, 2015 /s/William McClayton William McClayton* Vice Chairperson and Trustee August 10, 2015 /s/Rebecca W. Rimel Rebecca W. Rimel* Trustee August 10, 2015 /s/William N. Searcy, Jr. William N. Searcy, Jr.* Trustee August 10, 2015 /s/Jean Gleason Stromberg Jean Gleason Stromberg* Trustee August 10, 2015 *By: /s/Caroline Pearson Caroline Pearson** Chief Legal Officer ** Attorney-in-fact pursuant to the powers of attorney that are incorporated herein by reference to Post-Effective Amendment No. 37, as filed on November 26, 2014 to the Registration Statement.
